179 S.W.3d 395 (2005)
Michael WHELAN, Petitioner/Appellant,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Respondent/Respondent.
No. ED 85678.
Missouri Court of Appeals, Eastern District, Division Three.
December 6, 2005.
Carl M. Ward, Washington, MO, for appellant.
Dustin J. Allison, Assistant Attorney General, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.


*396 ORDER

PER CURIAM.
Petitioner, Michael Whelan, appeals from the trial court's judgment denying his petition for review of the revocation of his driving privileges under section 577.041 RSMo (2000) after he refused to submit to a chemical test. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).